DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JPN 04-083773 (Machine Translation).
Regarding claims 1 and 2, JPN ‘773 discloses a catalytic converter for exhaust gas purification (Fig. 1), in which a retaining mat (2) disposed between an inner peripheral face of a metal shell (3) and an outer peripheral face of a catalyst support (1) retains the catalyst support in an interior of the metal shell (3), wherein characterized in that a 



Regarding claims 3 and 4, It is best understood by the Office that JPN ‘773 discloses the expanded ceramic fiber with a density in a range of 0.5-0.8 g/cm^3. 
Note, it is conventional to provide a heated expanded mat with a typical density in the range of 0.3-0.8 g/cm^3 (See US 5,384,188, Fig. 1 and Col. 4, lines 8-15).  It is not clear how clear how the claimed invention accomplishes a density of the retaining mat in a released state before being heated by exhaust gas is 100 g/cm^3 or greater. Applicant is requested to confirm the accuracy of the density of the claimed invention. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774